The matter upon the Plaintiff’s Bill, and the Defendant’s Plea put in thereunto, being this day heard and debated before this Court in the presence *316of Counsel learned on both sides, Mr. Whitaker of the Complainants Counsel alledged that the Mortgage of the Slaves in dispute was the Act of a Feme-Covert: It was therefore prayed that the Complainants have leave to amend their Bill in that behalf; Which This Court held reasonable, and order the same accordingly; And that the Defendants put in their answer thereunto, in order that the same may be brought to a further hearing to Morrow, by Nine a Clock in the Morning.
Intr.
Cn: Southack Deputy Register